Order entered July 17, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00611-CR

                               THE STATE OF TEXAS, Appellant

                                                   V.

                           KENNARD HENRY RICHARDS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F14-57714-X

                                              ORDER
        The clerk’s record is overdue in this appeal. Accordingly, we ORDER the Dallas

County District Clerk to file the clerk’s record within FIFTEEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk, and to counsel for all parties.

                                                           /s/   LANA MYERS
                                                                 JUSTICE